Citation Nr: 0821013	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  07-31 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision.


FINDING OF FACT

The medical evidence fails to link the veteran's bilateral 
hearing loss with his time in service.


CONCLUSION OF LAW

Criteria for service connection for bilateral hearing loss 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.385 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" essentially means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.


The veteran contends that his current bilateral hearing loss 
stems from his exposure to acoustic trauma while in service.  
Specifically, he attributes his hearing loss to his small 
arms fire exposure while serving in the Infantry and aircraft 
noise exposure while serving as a paratrooper.  He asserts 
that he has experienced hearing loss since leaving service 
and that his wife has complained of his poor hearing since 
that time as well.

Audiometric examinations conducted at both entry and 
separation reflect that the veteran had normal hearing, and 
his service medical records do not reflect any complaints of 
hearing loss.

The veteran's claims file is void of any treatment for the 
claimed condition for approximately 20 years following 
service.  Private treatment records from June 1994 reflect a 
diagnosis of slight left ear hearing loss, and in an April 
2006 letter, the veteran's treating physician stated that the 
veteran has high frequency hearing loss that is "consistent 
with his history of being exposed to loud aircraft engine 
noise."  

Thereafter, a VA examination was conducted in connection with 
this claim in August 2007.  The examiner first noted the 
veteran's relevant medical history, including a perforated 
ear drum that was incurred when the veteran was 14 years old 
and minimal occupational and recreational noise exposure 
after service.  After conducting a puretone threshold 
audiometry examination and a Maryland CNC word list speech 
recognition test, the examiner diagnosed the veteran with 
tinnitus and bilateral high frequency sensorineural hearing 
loss.  The examiner opined that the veteran's tinnitus was 
related to his military noise exposure; however, the examiner 
concluded that the veteran's hearing loss was less likely 
than not service-related because the veteran's audiometric 
testing revealed normal hearing at both his entrance and 
separation medical examinations.

The Board accords more probative value to the opinion of the 
VA examiner than the opinion of the veteran's treating 
physician.  The veteran's treating physician merely provided 
a conclusory opinion that the veteran's hearing loss was 
consistent with 
the veteran's military noise exposure, failing to 
affirmatively link the veteran's hearing loss to his time in 
service.  Additionally, there is no evidence that the 
physician reviewed the veteran's service medical records, and 
the physician failed to address the length of passage of time 
between the veteran's separation from service and his 
treatment for hearing loss.  While the Board has not ignored 
the opinion of the veteran's treating physician, it is less 
probative than the VA examiner's opinion because it fails to 
reference the veteran's service medical records to support 
the conclusion reached.  See Black v. Brown, 5 Vet. App. 177, 
180 (1993); see also White v. Principi, 243 F.3d 1378, 1381 
(Fed. Cir. 2001) (there is no requirement that additional 
evidentiary weight be given to the opinion of a medical 
provider who treats a veteran).  

Moreover, while the veteran believes that his current hearing 
loss is related to his time in service, he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As 
such, the veteran's opinion is insufficient to provide the 
requisite nexus between hearing loss and his time in service.  

Therefore, the requisite nexus between the veteran's active 
service and his current disability has not been established.  
See 38 C.F.R. § 3.303.  Accordingly, service connection for 
bilateral hearing loss is denied.

II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a May 
2006 letter that informed the veteran of all four elements 
required by the Pelegrini II Court as outlined above.  
Additionally, in a December 2007 correspondence the veteran 
reported that he had no additional evidence to submit in 
support of his claim.

Service medical records and private treatment records have 
been obtained.  The veteran was also afforded a VA 
examination, the report of which has been associated with the 
veteran's claims file.  Additionally, the veteran was offered 
the opportunity to testify at a hearing before the Board, but 
he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


